                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

    l.^


DONALD HENSLEYJR. (#112218)
                                                                      CIVIL ACTION

VERSUS
                                                                      18-877-SDD-EWD

CO. BRENT THOMPSON, ETAL.

                                          RULING

          The Court has carefully considered the Motions^ filed by Defendants, the record,

the law applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Erin Wilder-Doomes, dated October 10, 2019, to which an objection3

was filed and also reviewed.

          The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court's opinion herein.

          ACCORDINGLY, the Motions to Dismiss are GRANTED IN PART AND DENIED

IN PART.

          IT IS FURTHER ORDERED that Plaintiff's claims for monetary damages against

Whitaker, McKey, Demars, Cruze, Barton, and Thompson in their official capacities are

DISMISSED WITH PREJUDICE.

          IT IS FURTHER ORDERED that the Court declines to exercise supplemental

jurisdiction over Plaintiff's potential state law claims and any such claims are hereby

DISMISSED WITHOUT PREJUDICE.


1 Rec. Docs. 22 and 32.
2 Rec. Doc. 36.
3 Rec. Doc. 37.
       IT IS FURTHER ORDERED that this matter is hereby referred to the Magistrate

Judge for further proceedings on Plaintiff's remaining claims, i.e. Plaintiff's claims against

Whitaker, McKey, Demars, Cruze, Barton, and Thompson in their individual capacities,

for monetary damages.

       Signed in Baton Rouge, Louisiana the 7^ day of November, 2019.




                                    "CHIEF JUDQ&iHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
